Exhibit 10.125: Certain confidential information in this Exhibit 10.125 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc. 

 
ADDENDUM


This Addendum amends, and is hereby incorporated into, the July 14, 2005
Agreement (the “Agreement”) between The Gap, Inc. and specific related entities
on the one hand (collectively, “Company”), and Inter Parfums, Inc. and Inter
Parfums USA, LLC on the other hand (individually or collectively, “Vendor”).
Except as expressly amended herein, all other terms and conditions of the
Agreement remain in full force and effect.


RECITALS


WHEREAS, pursuant to Section 2.3 of the Agreement, Company and Vendor desire to
extend the Agreement to include Gap Outlet and Banana Republic Factory Stores
(collectively the “Outlet Brands”) in North America based on the same terms and
conditions contained in the Agreement, except as stated below;


NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, Company and Vendor hereby amend the Agreement as follows:



1.   Definitions 

   

1.3
“Authorized Representative” shall also mean a representative designated by
Company to be the primary point of contact with Vendor with respect to the
Agreement for the Outlet Brands.



1.4a
“Banana Republic Factory Stores Brand” shall mean the Banana Republic Factory
Stores brand owned by Company.

 
1.12
“Company Product(s)” shall also include those Personal Care Products and Home
Fragrance Products that are developed for Company by Vendor pursuant to this
Addendum.



1.13
“Company Stores” shall also mean Gap Outlet and Banana Republic Factory Stores
in the United States, including Puerto Rico, and Canada.



1.18
“Existing Product” shall also include Company Personal Care Products or Home
Fragrance Products developed or sold by Company through Gap Outlet or Banana
Republic Factory Stores prior to the sale of Approved Company Products pursuant
to the terms of this Addendum.



1.20a
“Gap Outlet Brand” shall mean the Gap Outlet brand owned by Company.



1.24
“Initial Launch” shall also mean the first delivery of Approved Company Product
for sale in Company Stores for the Outlet Brands.

 

--------------------------------------------------------------------------------


 
1.29a
“Outlet Retail at Regular Price” shall mean [_______________________]1 of the
Initial Retail Value for Outlet Brand Company Products.




2.   SCOPE OF THE AGREEMENT 

   

2.1
General Scope of Agreement. The Outlet Brands are now expressly included within
the Scope of the Agreement based on the same terms and conditions that govern
the relationship with the Gap and Banana Republic Brands. In addition, for the
Outlet Brands, Vendor shall also develop, produce, manufacture and distribute,
at Vendor’s sole cost and expense, all Existing Products sold by the Outlet
Brands subject to the same terms and conditions as apply to Company Products,
except as otherwise stated below.



3.
GAP BEAUTY DIVISION AT INTER PARFUMS



3.2(b)
President and Chief Operating Officer of Gap Beauty; Principal Contact. The
President of Gap Beauty shall also be the principal point of contact with
Company on issues related to the relationship with the Outlet Brands.



3.3
Dedicated Brand Teams and Key Representatives. Vendor shall also maintain within
Gap Beauty a dedicated team for the Outlet Brands (collectively), to be led by a
Key Representative based on the same terms and conditions established for the
Gap and Banana Republic Brands. Ultimately, the Outlet Brands team shall be
comprised of approximately [_____________________]2 people.



3.8
Product Training. Vendor shall also provide, on the same terms and conditions
specified in the Agreement, a minimum of [_____________________]3 full-time
trainer for the Outlet Brands.



 4.
PRODUCT DEVELOPMENT



4.1
General Scope. Vendor shall also develop Personal Care Products and Home
Fragrance Products under the Outlet Brands based on the same terms and
conditions contained in the Agreement, with the exception being that all product
development meetings between Company and Vendor regarding the Outlet Brands
shall occur in Company’s San Francisco headquarters, at Vendor’s expense.

 
1 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.125:1.
2 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.125:2.
3 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.125:3.
 
2

--------------------------------------------------------------------------------


 
4.3
Brand Familiarization. Vendor shall also familiarize itself with the Outlet
Brands on the same terms and conditions contained in the Agreement.



4.5(a)(2) Annual Planning; Development of Annual Plan and Product Development
Plan. The Key Milestones for the Initial Launch for the Outlet Brands will be
based on the same schedule set forth in the Agreement for the Banana Republic
Brand, based off the Outlet Brands’ Initial Launch date, estimated to be October
1, 2006.


4.5(d)
Annual Planning. By no later than three (3) months following the Initial Launch
for each Outlet Brand, and based on the same terms and conditions contained in
the Agreement, the Banana Republic Factory Stores Brand and the Gap Outlet Brand
are anticipated to be selling in their Company Stores a minimum of
[_______________________]4 SKUs of Company Products, respectively (the Initial
SKU Commitment for the Outlet Brands). All other terms and conditions apply.



7.
MANUFACTURE OF APPROVED COMPANY PRODUCTS



7.4(a)
Discontinuation of Approved Company Products Without Cause. This Section remains
unchanged, except that, for any Existing Product that Inter Parfums may produce
for the Banana Republic Factory Stores Brand, instead of
[___________________]5 advance notice, Company shall provide
[_______________________]6 advance notice to Vendor without liability if Company
chooses to discontinue the manufacture or sale of such Existing Product.



9.
TERMS AND CONDITIONS OF PURCHASE



9.1
Purchase Price. For all Approved Company Products developed, produced,
manufactured and distributed by Vendor for and received at the Outlet Brands,
Company shall pay Vendor as follows:




(a)  
for Gap Outlet:



(i)Existing Product, [_______________________]7 of the Outlet Retail at Regular
Price; and


(ii)Gap Outlet Brand Company Products Approved under this Addendum,
[_______________________]8 of the Outlet Retail at Regular Price;
 
4 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.125:4.
5 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.125:5.
6 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.125:6.
7 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.125:7.
 
3

--------------------------------------------------------------------------------


 

(b)  
for Banana Republic Factory Stores:



(i)Existing Product, [_______________________]9 of the Outlet Retail at Regular
Price; and


(ii)Banana Republic Factory Store Brands Company Product Approved under this
Addendum, [_______________________]10 of the Outlet Retail at Regular Price.


11.
INTELLECTUAL PROPERTY



11.2
Grant of License to Manufacture. The parties also agree that nothing in this
license is meant to preclude Company from using Company Intellectual Property in
connection with its Gap Outlet Brand and Banana Republic Factory Stores
businesses.



14.
TERM AND TERMINATION




14.2          
Automatic Extensions. The extension of the Agreement for the Outlet Brands shall
be tied to the terms and conditions regarding extension for the Gap and Banana
Republic Brands. In other words, if an extension is triggered for the Gap Brand,
it shall be triggered for the Gap Outlet Brand as well. The same is true for the
Banana Republic Brand.




14.3           
Company’s Option to Extend. In the event that either or both Automatic
Extensions are not triggered for the Gap and/or the Banana Republic Brands, the
Gap Outlet Brand and the Banana Republic Factory Stores Brand shall each have
the option, in its sole discretion, to choose to extend the Agreement for a two-
(2)-year period, whether or not the Gap Brand or Banana Republic Brands choose
to extend the Agreement.

   

14.5(x)    Events of Default. The Outlet Brands shall each also have the option,
respectively, to immediately terminate the Agreement or particular Company
Product lines or categories. 

 
15.
GENERAL PROVISIONS

 
8 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.125:8.
9 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.125:9.
10 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.125:10.
 
4

--------------------------------------------------------------------------------


 
15.4
Dispute Resolution. The Authorized Representatives of Company and Key
Representatives of Vendor for the Outlet Brands shall also participate in the
informal attempts at dispute resolution.



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
signing below:
 
 

The Gap, Inc.   Inter Parfums, Inc.               By:     /s/ Cynthia Harriss   
By:    /s/ Russell Greenberg     Name: Cynthia Harriss        Name: Russell
Greenberg     Title: President       Title: Executive Vice President     Date:  
    Date:                       Inter Parfums USA, LLC  The Gap, Inc., Outlet
Division   Inter Parfums, Inc., Sole Member               By:     /s/ Diane
Neal    By:     /s/ Russell Greenberg      Name: Diane Neal        Name: Russell
Greenberg      Title: President        Title: Executive Vice President  Inter
Parfums, Inc.      Date:       
Date: 
              Banana Republic LLC                       By:     /s/ Marka
Hansen              Name: Marka Hansen              Title: President            
Date:                       Gap (Apparel) LLC                       By:     /s/
Cynthia Harriss              Name: Cynthia Harriss              Title:
President, Gap Inc.              Date:         

 
5

--------------------------------------------------------------------------------


 

              GAP (ITM), Inc.                        By:     /s/ Cynthia
Harriss              Name: Cynthia Harriss             Title: President, Gap
Inc.             Date:                       Banana Republic (Apparel) LLC      
                By:     /s/ Marka Hansen             Name: Marka Hansen        
    Title: President, Banana Republic             Date:                      
 Banana Republic (ITM), Inc.                       By:    /s/ Marka Hansen      
      Name: Marka Hansen             Title: President, Banana Republic          
  Date:                       Gap (Canada) Inc.                       By:    /s/
Cynthia Harriss              Name: Cynthia Harriss              Title:
President, Gap Inc.              Date:                        Gap (Puerto Rico),
Inc.                       By:    /s/ Cynthia Harriss              Name: Cynthia
Harriss              Title: President, Gap Inc.             
Date: 
       

 
 
 
6

--------------------------------------------------------------------------------

